Crew III, J.P.
Appeal from an order of the County Court of Washington County (Hall, Jr., J.), entered September 29, 2006, which granted petitioner’s application, in a proceeding pursuant to RFAFL article 7 to, among other things, direct respondent to remove her personal property from petitioner’s real property.
Petitioner commenced this summary proceeding pursuant to RPAPL article 7 to recover possession of real property. Respondent answered claiming acquisition of title by adverse possession. County Court determined that respondent’s claim was without merit, ordered respondent to remove her property and equipment from the disputed parcel and awarded petitioner costs and counsel fees. Respondent then appealed.
Following oral argument, we were advised by counsel that *1324Supreme Court issued a subsequent order, which, among other things, granted respondent’s motion to vacate the prior award of counsel fees. Accordingly, the sole issue now before this Court is whether County Court erred in concluding that respondent failed to establish her entitlement to the disputed property by adverse possession. Based upon our review of the record as a whole, we agree that respondent failed to meet her burden of proof in this regard and, as such, County Court’s order is affirmed.
Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the order is affirmed, with costs.